Citation Nr: 1203370	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded this case in order to schedule a Travel Board hearing.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.



FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is characterized by level IX hearing in the left ear and no worse than level II hearing in the right ear.

2.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's tinnitus since his military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left ear hearing loss has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 Travel Board hearing before the undersigned, which was scheduled in compliance with the April 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was last evaluated for his bilateral hearing loss in April 2010.  The Board has reviewed this VA audiology examination report and finds that all necessary findings were provided to decide the case.  The Veteran has not argued any examination deficiencies.  See, e.g., Martinak, 21 Vet. App. at 455-56 (noting that the Veteran bears the burden of demonstrating prejudicial error when an audiologist's description of the functional effects is potentially defective). 

Additionally, the Board notes that there is no credible lay or medical evidence suggesting an increased severity of disability of bilateral hearing loss since the last examination to the extent that a higher rating may be warranted.  As such, the Board finds that an additional examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Overall, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the hearing loss claim and that no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing on August 16, 2011, this AVLJ explained to the Veteran the way VA evaluates the severity of hearing loss.  Additionally, the Veteran was informed of potential evidence capable of substantiating his tinnitus claim, and the record was held open to allow the Veteran to submit the suggested evidence.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

The Veteran was originally granted service connection for left ear defective hearing in a September 1970 rating decision.  This disability was rated 10 percent disabling, effective May 6, 1970.  In February 2007, the Veteran filed a claim for an increased evaluation.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his February 2007 claim. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  Hearing impairment is evaluated under Diagnostic Code 6100, with evaluations ranging from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  38 C.F.R. § 4.85(a).

In April 2007, the Veteran underwent a VA audiology examination.  At that time, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
5
15
11 (11.25)
LEFT
100
100
100
100
100

The pure tone threshold averages were determined by adding the results for each of the four specified Hertz levels (1000, 2000, 3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 4.85(d).  Speech recognition was 96 percent in the right ear and 0 percent in the left.  The Veteran reported being unable to hear anything on his left side and had to turn his head in order to hear through his right ear.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).  Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  The left ear results satisfy the requirements for an exceptional pattern of hearing impairment.  In this case, however, the Roman numeral assigned for the left ear is "XI," which is the highest level of hearing loss, regardless of whether Table VI or Table VIA is used.  See 38 C.F.R. § 4.85.

Under Table VI, the left ear is assigned Roman numeral "XI" and the right ear is assigned Roman numeral "I."  Under Table VII, if the poorer ear is rated "XI" and the better ear is rated "I," then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.  

Private audiology records dated September 2007 found:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
15
25
19 (18.75)
LEFT
110+
110+
110+
110+
110+

Speech recognition scores were not recorded.  Again, the Veteran's left ear is assigned Roman numeral "XI" under Table VIA, as it exhibits an exceptional pattern of hearing impairment.  38 C.F.R. § 3.86.  Without a speech recognition score, however, the Veteran's Roman numeric level of hearing impairment in the right ear is unknown.  Assuming the Veteran's speech recognition score was substantially similar to that taken a few months earlier during the VA examination, the right ear hearing impairment would remain at the Roman numeral "I" level.

Private audiology records dated March 2008 show significantly worse hearing in the right ear, finding:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
50
40
45
LEFT
105
110
110
110
109 (108.75)

Again, no speech recognition scores were reported.  These right ear findings are substantially different from the audiometric findings both before and after.  Even accepting these outlying scores, the Veteran's bilateral hearing loss does not rise to an evaluation above the currently assigned 10 percent.

The Veteran's left ear is assigned Roman numeral "XI" under Table VIA, as it exhibits an exceptional pattern of hearing impairment.  38 C.F.R. § 3.86.  Assuming the Veteran's speech recognition score was substantially similar to that taken during either the April 2007 or the April 2010 VA examinations, the right ear hearing impairment would warrant assignment of Roman numeral "II."  See 38 C.F.R. § 3.85.  Under Table VII, if the poorer ear is rated "XI" and the better ear is rated "II," then a 10 percent rating is warranted.  See id.

In April 2010, the Veteran underwent a VA audiology examination.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
20
30
21 (21.25)
LEFT
105
105
105
105
105

Speech recognition was 88 percent in the right ear and 0 percent in the left.  The Veteran reported experiencing difficulty comprehending speech in most environments.  See Martinak, 21 Vet. App. at 455.

Under either Table VI or Table VIA, the left ear is assigned Roman numeral "XI."  Under Table VI, the right ear is assigned Roman numeral "I."  Under Table VII, if the poorer ear is rated "XI" and the better ear is rated "I," then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.  

Based on the objective data of record, there is no support for assignment of a disability rating greater than 10 percent for the Veteran's bilateral hearing loss over any portion of the rating period on appeal.  In so finding, the Board acknowledges the statements as to functional impairment in activities of daily living and the Veteran's lay statements regarding the difficulties he endures as a result of this hearing impairment.  Moreover, the Board has given the Veteran's private audiology reports the benefit of the doubt with regard to the unreported speech recognition scores.  However, despite this, the overall disability picture is most nearly approximated by the currently assigned 10 percent evaluation, based on the numerous audiometric tests of record.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607  (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As the rating schedule is adequate to evaluate the hearing loss disability, referral for extraschedular consideration is not in order.

Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In this case, private treatment records dated June 2004 note constant tinnitus.  In his April 2007 statement, the Veteran stated that he experienced constant ringing in his ears.  The April 2007 audiology examination reflects constant left ear tinnitus.  Based on the foregoing, the current disability requirement has been met. 

Regarding in-service incurrence, the service treatment records do not contain a diagnosis of, or treatment for tinnitus, nor are manifestations of tinnitus otherwise shown in service.  His March 1970 separation examination is likewise silent with regard to tinnitus.  At his April 2007 VA examination, the Veteran reported military noise exposure due to firing weapons and grenades without hearing protection.  His military occupational specialty (MOS) was HERCULES missile crewmember.  In granting service connection due to aggravation of his pre-existing left ear hearing loss, VA noted that despite the Veteran's placement on an H-2 profile, he qualified for marksmanship with an M-14.  Thus, the Veteran's report of firing weapons is credible.  Therefore, the in-service injury requirement is satisfied. 

Thus, the sole question for consideration is whether the currently demonstrated tinnitus is related to the Veteran's in-service noise exposure.  Alternately, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  In his June 2007 notice of disagreement, the Veteran stated that he first noticed ringing in his ears during basic training and that this symptom continued ever since.  Likewise, the Veteran has asserted continuing symptoms of tinnitus in his August 2008 statement.  The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Board finds the Veteran's testimony regarding his continuity of symptomatology to be credible.  Thus, affording him the benefit of the doubt, the evidence favors a finding of continuity of symptomatology back to his military service for tinnitus.  As such, an award of service connection is warranted here. 

In reaching the above conclusion, the Board acknowledges that a VA examiner in April 2010 opined that it was less likely as not that the Veterans current tinnitus was related to his military service.  In so determining, the examiner noted the Veteran's failure to associate the onset of his tinnitus with a specific noise-related event and the Veteran's documented pre-service left ear hearing loss.  However, the examiner did not account for the Veteran's credible statement of continued symptoms since service, diminishing the value of the opinion. 

In sum, despite the April 2010 opinion, the evidence of record is at least in equipoise as to whether the noise exposure in service resulted in the currently claimed hearing loss and tinnitus.  Accordingly, the claim is granted. 



ORDER

An evaluation in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


